Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                                CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  BWPGA, LLC,
  a Florida Limited Liability Company,
  d/b/a BEST WESTERN PLUS WINDSOR
  GARDENS HOTEL & SUITES,

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues BWPGA, LLC, a Florida Limited Liability Company, d/b/a

  BEST WESTERN PLUS WINDSOR GARDENS HOTEL & SUITES (“Defendant”), for

  declaratory and injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to,

  court costs and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with

  Disabilities Act (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement and Release (copy attached as Exhibit A) reached in the case of

  HOWARD COHAN v. BWPGA, LLC, 9:16-CV-80114-JIC (S.D. Fla.) (dismissed by order upon

  settlement) which arose out of Plaintiff’s claim of discrimination caused by certain barriers

  encountered by Plaintiff on Defendant’s property that prevented Plaintiff from the full and equal



                                                    1
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 18




  enjoyment of a place of public accommodation in violation of Title III of the Americans with

  Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, WEST PALM BEACH Division, pursuant to 28

  U.S.C. § 1391(B) and Internal Operating Procedures for the United States District Court For the

  Southern District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach

  County, Florida.

                                                  PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Property, which is subject to this suit, and is located at 11360 US Highway 1, Palm Beach

  Gardens, FL 33408, (“Premises”), and is the owner of the improvements where Premises is

  located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  State of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right



                                                     2
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 18




  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.      On November 19, 2015, Plaintiff visited Defendant’s Premises. At the time of

  Plaintiff’s visit to the Premises on November 19, 2015, Plaintiff required the use of fully accessible

  restrooms; safe and unobstructed access to the pool and pool area; and fully accessible paths of

  travel throughout the facility. Plaintiff personally visited the Premises, but was denied full and

  equal access and full and equal enjoyment of the facilities, services, goods, and amenities within

  the Premises, even though he was a “bona fide patron”.

         9.      Defendant’s Premises is a public accommodation as defined by Title III of the ADA

  and as such is governed by the ADA.

         10.     On or about January 22, 2016, Plaintiff filed a lawsuit against Defendant seeking

  to force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. BWPGA, LLC, 9:16-CV-80114-JIC (S.D. Fla.).

         11.     On or about March 18, 2016, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

         12.     In connection with said dismissal, Plaintiff and Defendant entered into a Settlement

  Agreement and Release (Exhibit A) on or about March 3, 2016.

         13.     The Settlement Agreement and Release required Defendant to complete all

  modifications to the Premises within six (6) months (on or about September 3, 2016).




                                                     3
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 18




          14.     Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA and the Settlement Agreement and Release and Defendant has failed to give

  notice of any reasons or documentation for non-compliance.

          15.     Plaintiff again personally visited Defendant’s Premises on March 16, 2021 prior to

  instituting this action.

          16.     Plaintiff required the use of fully accessible restrooms; safe and unobstructed access

  to the pool and pool area; fully accessible paths of travel throughout the facility; and fully

  accessible service and eating areas. Plaintiff was denied full and equal access and full and equal

  enjoyment of the facilities, services, goods, and amenities within the Premises, even though he

  was a “bona fide patron”.

          17.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

          18.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          19.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

          20.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.




                                                    4
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 18




  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         21.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         22.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.



                                                    5
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 18




                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         23.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         24.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         25.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,




                                                     6
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 18




                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         26.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

         27.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

         28.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as



                                                    7
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 18




  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          29.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          30.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to its

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          31.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for any subsequent violation.

          32.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Pool – Ramp to Pool

                a. Failure to provide person(s) with a disability with a continuous path of travel

                   connecting all essential elements of the facility in violation of 2010 ADAAG

                   §§206, 206.1, 206.2, 206.2.1, 206.2.2, 206.2.4 and 206.2.5, and/or §§4.3.1 and

                   4.3.2 of the 1991 ADA Standards;



                                                     8
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 18




        Pool – Pool Lift

           b. Failure to provide a means of entry at the pool as required for persons with a

               disability such as a pool lift chair, sloped entry, transfer wall or transfer platform in

               violation of 2010 ADAAG §§242, 242.1, 242.2 and 1009;

        Men's Restroom at Pool

           c. Failure to provide proper signage for an accessible restroom or failure to redirect a

               person with a disability to the closest available accessible restroom facility in

               violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

               703.5 and 703.7.2.1;

           d. Providing a swinging door or gate with improper maneuvering clearance(s) due to

               a wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1, 404.2,

               404.2.4 and 404.2.4.1;

           e. Failure to provide a coat hook within the proper reach ranges for a person with a

               disability in violation of 2010 ADAAG §§603, 603.4 and 308;

           f. Failure to provide operable parts that are functional or are in the proper reach ranges

               as required for a person with a disability in violation of 2010 ADAAG §§309,

               309.1, 309.3, 309.4 and 308;

           g. Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

               and 606.5;

           h. Failure to provide toilet paper dispensers in the proper position in front of the water

               closet or at the correct height above the finished floor in violation of 2010 ADAAG

               §§604, 604.7 and 309.4;



                                                  9
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 10 of 18




           i. Failure to provide the proper spacing between a grab bar and an object projecting

              out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3;

           j. Failure to provide a dispenser in an accessible position (back wall or other

              inaccessible place) so that it can be reached by a person with a disability in violation

              of 2010 ADAAG §§606, 606.1, 308 and 308.2.2;

           k. Providing grab bars of improper horizontal length or spacing as required along the

              rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2;

           l. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1;

        Reception Counter

           m. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1,

              904.4.2, 305 and 306;

        Coffee and Food Counter

           n. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1,

              904.4.2, 305 and 306;

           o. Failure to provide signage directing individuals with disabilities as to where

              services are provided on the property for individuals with disabilities in violation

              of 2010 ADAAG §216.6




                                                 10
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 11 of 18




        Men’s Restroom Indoors – Near Restaurant (General)

           p. Failure to provide proper signage for an accessible restroom or failure to redirect a

              person with a disability to the closest available accessible restroom facility in

              violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

              703.5 and 703.7.2.1;

           q. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1, 404.2,

              404.2.4 and 404.2.4.1;

           r. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG

              §§404, 404.1, 404.2, 404.2.9 and 309.4;

           s. Failure to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and

              606.2;

           t. Failure to provide paper towel dispenser at the correct height above the finished

              floor in violation of 2010 ADAAG §§606, 606.1 and 308;

           u. Failure to provide a dispenser in an accessible position (back wall or other

              inaccessible place) so that it can be reached by a person with a disability in violation

              of 2010 ADAAG §§606, 606.1, 308 and 308.2.2;

           v. Failure to provide mirror(s) located above lavatories or countertops at the proper

              height above the finished floor in violation of 2010 ADAAG §§603 and 603.3;




                                                11
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 12 of 18




        Men’s Restroom Indoors – Near Restaurant (Accessible Stall)

           w. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

              and 606.5;

           x. Failure to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and

              606.2;

           y. Providing grab bars of improper horizontal length or spacing as required along the

              rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2;

           z. Failure to provide toilet cover dispenser at the correct height above the finished

              floor in violation of 2010 ADAAG §§606, 606.1 and 308;

           aa. Failure to provide a dispenser in an accessible position (back wall or other

              inaccessible place) so that it can be reached by a person with a disability in violation

              of 2010 ADAAG §§606, 606.1, 308 and 308.2.2;

           bb. Failure to provide paper towel dispenser at the correct height above the finished

              floor in violation of 2010 ADAAG §§606, 606.1 and 308;

           cc. Failure to provide a coat hook that was previously positioned properly but is no

              longer in place for a person with a disability in violation of 2010 ADAAG §§603,

              603.4 and 308;

           dd. Failure to provide toilet paper dispensers in the proper position in front of the water

              closet or at the correct height above the finished floor in violation of 2010 ADAAG

              §§604, 604.7 and 309.4.




                                                 12
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 13 of 18




                ee. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                   a wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1, 404.2,

                   404.2.4 and 404.2.4.1.

          33.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 32 herein.

          34.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.

          35.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

          36.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and was occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

          37.      To the extent the Premises, or portions thereof, was constructed for occupancy after

  January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation to

  design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

          38.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.



                                                    13
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 14 of 18




         39.      All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         40.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 32 herein can be applied to the 1991

  ADAAG standards.

         41.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the Subject Facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. That this Court enter an Order requiring Defendant to alter its facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                  its policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow the Defendant to undertake and complete corrective

                  procedures to Premises;

               4. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                  and,



                                                    14
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 15 of 18




                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                             COUNT II
                                        BREACH OF CONTRACT

         39.       Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         40.       On or about March 3, 2016, Plaintiff and Defendant entered into a Settlement

  Agreement and Release. (Exhibit A). Through this Settlement Agreement, Defendant agreed to

  make modifications to Defendant’s Premises as outlined in the agreement. The Settlement

  Agreement and Release required Defendant to complete all modifications to the Premises within

  six (6) months (on or about September 3, 2016).

         41.       Plaintiff has performed all conditions precedent to be performed by him under the

  Settlement Agreement.

         42.       Since September 3, 2016, Defendant has failed to complete the modifications

  promised in the Settlement Agreement. Specifically, Defendant has failed to address the following

  violations:

         Ramp to Pool

                a. Provide bilateral handrails on a ramp that has a rise that is greater than 6 in. or a

                   horizontal projection grater than 72 in. pursuant to 2010 ADAAG §§405, 405.1,

                   405.8, 505, 4.8.5;

         Pool

                b. Provide a means of entry at the pool as required for persons with disability such as

                   pool lift chair, sloped entry, transfer wall or transfer platform pursuant to 2010

                   ADAAG §§ 242, 242.1, 242.2 and 1009;


                                                     15
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 16 of 18




        Men’s Restroom at Pool

           c. Provide operable parts which are functional or are in the proper reach rangers as

              required for a disabled person pursuant to 2010 ADAAG §§ 309, 309.1, 309.3, and

              309.4;

           d. Provide grab bars or proper horizontal length or spacing on the back or side wall

              pursuant to 2010 ADAAG §§ 604, 604.5, 604.5.1, 604.5.2, 609, 609.4;

           e. Provide toilet paper dispensers in the proper position in front of the water closet or

              at the correct height above the finished floor pursuant to 2010 ADAAG §§ 604,

              604.7 and 309.4;

           f. Provide a coat hook within the proper reach rangers for a disabled person pursuant

              to 2010 ADAAG §§ 603, 603.4 and 308;

           g. Provide proper signage for an accessible restroom or failure to redirect a disabled

              person to the closest available accessible restroom facility pursuant to 2010

              ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5, and 703.7.2.1;

        Men’s Restroom near the Palm Room

           h. Provide signage directing disabled individuals as to where services are provided on

              the property for individuals with disabilities pursuant to 2010 ADAAG §§ 216.6;

           i. Provide a coat hook within the proper reach rangers for a disabled person pursuant

              to 2010 ADAAG §§ 603, 603.4, and 308;

           j. Provide paper towel dispense at the correct height above the finish floor pursuant

              to 2010 ADAAG §§ 606, 606.1 and 308; and




                                                16
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 17 of 18




          Reception Counter

                k. Because the length of the front desk is so short it cannot be reduced to 36” and

                   remain safe and functional; staff is and will remain trained to immediately leave the

                   front desk and service handicap persons at an appropriate and equally accessible

                   desk; signage is in place or will be provided to notify persons of this service.

                   Preceding all pursuant to 2010 ADAAG §§904, 904.4, 904.4.1, 904.4.2.

          43.      Plaintiff has been damaged by the Defendant’s breach of the Settlement Agreement.

  Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this action

  for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

                1. That this Court declares that Defendant has failed to comply with the Settlement

                   Agreement and Release;

                2. That this Court enter an Order requiring Defendant to alter its facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                   and as provided in the Settlement Agreement and Release; and,

                4. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

  Dated April 15, 2021.




                                                     17
Case 9:21-cv-80721-RAR Document 1 Entered on FLSD Docket 04/15/2021 Page 18 of 18




                               Sconzo Law Office, P.A.
                               3825 PGA Boulevard, Suite 207
                               Palm Beach Gardens, FL 33410
                               Telephone: (561) 729-0940
                               Facsimile: (561) 491-9459

                               By: /s/ Gregory S. Sconzo
                               GREGORY S. SCONZO, ESQUIRE
                               Florida Bar No.: 0105553
                               SAMANTHA L. SIMPSON, ESQ.
                               Florida Bar No.: 1010423
                               Primary Email: greg@sconzolawoffice.com
                               Primary Email: samantha@sconzolawoffice.com
                               Secondary Email: alexa@sconzolawoffice.com




                                       18
